142 F.3d 446
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Vicente GUTIERREZ-GUTIERREZ, Defendant-Appellant.
No. 97-10546.D.C. No. CR-97-00519-JMR.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the District of Arizona John M. Roll, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Vicente Gutierrez-Gutierrez appeals the sentence imposed following his guilty plea to possession with intent to distribute heroin and importation of heroin.  We affirm.


2
Gutierrez-Gutierrez contends that the district court erred by denying his request for a downward departure on the basis of aberrant behavior, excellent employment history, lack of sophistication, post-offense conduct, and extraordinary family circumstances.  Because nothing in the record suggests that the district court was under the impression that it could not depart downward if it chose to do so, we lack jurisdiction to review the district court's decision.  See United States v. Heim, 15 F.3d 830, 833 (9th Cir.1994).


3
Gutierrez-Gutierrez next contends that the district court erred by denying his request for an offense level reduction for his minimal role in the offense because he was merely a courier.  See U.S.S.G. § 3B1.2.  The district court granted Gutierrez-Gutierrez's request for a two-level minor role adjustment, but denied his request for a four-level minimal role adjustment.  The district court did not clearly err in finding that Gutierrez-Gutierrez was not entitled to a minimal role adjustment because he was entrusted to transport 341 grams of heroin a great distance.  See United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir.1994).


4
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3